Citation Nr: 0019017	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post anterior cruciate ligament reconstruction and 
medial meniscus repair of the left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a hyperextension injury, status post 
anterior cruciate ligament reconstruction of the right knee. 

3.  Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee.  

5.  Entitlement to an evaluation in excess of 10 percent for 
a low back strain.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1993 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.                 


FINDINGS OF FACT

1.  The manifestations of the appellant's service-connected 
status post anterior cruciate ligament reconstruction and 
medial meniscus repair of the left knee consist of objective 
evidence of limitation of motion and pain on left knee 
motion.  

2.  The manifestations of the appellant's service-connected 
residuals of a hyperextension injury, status post anterior 
cruciate ligament reconstruction of the right knee consist of 
objective evidence of limitation of motion and pain on right 
knee motion. 

3.  The appellant's service-connected left knee disability is 
characterized by moderate impairment of the knee, including 
recurrent instability.

4.  The appellant's service-connected right knee disability 
is characterized by moderate impairment of the knee, 
including recurrent instability.

5.  The appellant's service-connected low back strain is 
productive of no more than slight impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post anterior cruciate ligament reconstruction and 
medial meniscus repair of the left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a hyperextension injury, status post 
anterior cruciate ligament reconstruction of the right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (1999).   

3.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 20 percent evaluation for instability of 
the left knee, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.102, Part 4 §§ 4.21, 
4.3, 4.59, 4.7, 4.71a, Diagnostic Code 5257 (1999).



4.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 20 percent evaluation for instability of 
the right knee, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.102, Part 4 §§ 4.21, 
4.3, 4.59, 4.7, 4.71a, Diagnostic Code 5257 (1999).

5.  The requirements for a rating in excess of 10 percent for 
a low back strain have not been met.  38 U.S.C.A. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In April 1996, the appellant underwent a VA joints 
examination.  At that time, he stated that in November 1993, 
he fell and injured his left knee during a physical training 
exercise.  The appellant indicated that following his injury, 
he developed left knee pain.  According to the appellant, in 
September 1994, he underwent open surgery and an arthroscopy 
consisting of an anterior cruciate ligament repair.  He noted 
that he did not feel any better after the surgery and that he 
had to walk with two crutches.  The appellant reported that 
in July 1994, he injured his right knee while playing soccer.  
According to the appellant, at that time, he was treated with 
Motrin.  The appellant stated that at present, he had pain in 
his right knee whenever he walked, and he had to use a cane 
in order to walk.  He indicated that whenever he walked or 
moved to the left side, he had pain in his left knee.  

The physical examination showed that there was no 
peripatellar pain or crepitus, bilaterally.  There was no 
swelling, and there were no deformities.  Anterior and 
posterior drawer signs were negative, and there was no 
anterior, posterior, or lateral instability.  There was no 
valgus or varus motion, bilaterally.  In regards to range of 
motion of the right knee, flexion and extension were both 
from zero to 120 degrees, and not painful.  In regards to 
range of motion of the left knee, flexion and extension were 
both from zero to 90 degrees, with pain from 80 to 90 
degrees.  The diagnoses included the following: (1) 
limitation of motion and arthralgia of the left knee, status 
post surgery, and (2) arthralgia of the right knee, no 
disease identified.  X-rays of the appellant's knees were 
interpreted as showing mild sclerosis in the right lateral 
femoral condyle of undetermined significance, and the 
narrowing of both patellofemoral compartments raising the 
question of chondromalacia patellae.  The knees were 
otherwise unremarkable.  

A VA spine examination was conducted in April 1996.  At that 
time, the appellant stated that in July 1994, he started to 
develop pain in his lower back.  The appellant indicated that 
he went to "back school" as the pain increased, but the 
school did not help.  He noted that at present, he could not 
sit down for five minutes.  The appellant revealed that he 
also had problems standing and had to move around.  According 
to the appellant, he often had to change positions while 
driving, and he could not carry his one year old daughter.  
The appellant reported that the pain was located at the 
midline and in both lumbar areas.  

The physical examination showed that there were no postural 
abnormalities or fixed deformities.  In regards to range of 
motion of the thoracolumbar spine, forward flexion was to 90 
degrees, with pain from 60 to 90 degrees.  Backward extension 
was to 20 degrees and was painful at the end of the range of 
motion.  Left and right lateral flexion was to 30 degrees and 
was painful at the end of the range of motion.  Rotation to 
the left and to the right was to 60 degrees and was painful 
at the end of the range of motion.  Straight leg raising test 
was negative, bilaterally.  The diagnosis was of recurrent 
low back strain.  An x-ray of the appellant's lumbosacral 
spine was interpreted as showing slight loss of lumbar 
lordosis, with straightening of the lumbar spine.  Otherwise, 
the lumbar spine and pelvis were within normal limits.  

In a May 1996 rating action, the RO granted the appellant's 
claims for entitlement to service connection for the 
residuals of an anterior cruciate ligament reconstruction and 
medial meniscus repair of the left knee, entitlement to 
service connection for the residuals of a right knee 
hyperextension injury, and entitlement to service connection 
for a low back strain.  At that time, the RO assigned a 20 
percent disabling rating under Diagnostic Code 5299-5257 for 
the appellant's left knee disability, and a 10 percent 
disabling rating under Diagnostic Code 5299-5257 for his 
right knee disability.  In addition, the RO assigned a 10 
percent disabling rating under Diagnostic Code 5292 for his 
low back strain. 

Outpatient treatment records from the VA Medical Center 
(VAMC) in San Diego, from May 1996 to September 1996, show 
that in May 1996, the appellant was treated after complaining 
of increased right knee pain.  At that time, he was diagnosed 
with the residuals of a collateral ligament injury.  The 
records reflect that in August 1996, the appellant underwent 
a right knee arthroscopic partial lateral and medial ligament 
meniscectomy.  Following the appellant's surgery, he was 
diagnosed with a right knee medial and lateral meniscus tear. 

In an October 1996 rating action, the RO determined that the 
appellant was entitled to a temporary 100 percent evaluation 
under Paragraph 30 for convalescence following surgery to the 
right knee, from August 27, 1996 to September 30, 1996. The 
RO further indicated that from October 1, 1996, the 
appellant's 10 percent disabling rating under Diagnostic Code 
5299-5257 would be reinstated.  

In January 1997, the appellant underwent a VA joints 
examination.  At that time, he stated that in August 1996, he 
had undergone arthroscopic surgery.  The appellant indicated 
that since his surgery, he had had no improvement.  He noted 
that he had constant pain in the right knee, and that the 
pain was aggravated by going up and down stairs and by 
driving for a couple of miles.  

The physical examination showed that the appellant was 
walking slowly without the help of a cane.  There was no 
swelling, and 2+ crepitus and parapatellar pain were present.  
There was no anterior, posterior, or lateral instability, and 
there were no varus or valgus motions.  Anterior and 
posterior drawer signs were negative.  In regards to range of 
motion of the right knee, flexion and extension were from 
zero to 80 degrees, with pain from 60 to 80 degrees.  There 
was no decrease in the range of motion upon repetitive 
motions and motions against resistance.  There was no 
incoordination of motion.  An x-ray was taken of the 
appellant's right knee and was interpreted as showing the 
following: (1) mild narrowing of the patellofemoral 
compartment; chondromalacia patella in question, and (2) 
productive change in the medial tibial spine; knee was 
otherwise unremarkable.  Following the physical examination 
and a review of the appellant's x-ray, the examining 
physician diagnosed the appellant with patellofemoral pain of 
the right knee, status post surgery.  

In February 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he injured 
his left knee and subsequently underwent surgery.  (T.1,2).  
The appellant stated that although the surgery corrected the 
stability of his knee, his chronic pain and decreased range 
of motion did not improve.  (T.2).  He indicated that in 
October 1996 following his discharge, he once again underwent 
surgery for his left knee.  (T.3).  The appellant noted that 
at present, he had chronic pain in his left knee, and that 
his knee swelled every time he used it.  (Id.).  According to 
the appellant, sitting and walking also aggravated his left 
knee, and he complained of "popping."  (T.3,4).  He 
revealed that he used a cane five days a week, and that he 
wore a knee brace.  (T.5).  The appellant testified that his 
left knee was worse than his right knee.  (T.8).  In regards 
to his right knee disability, the appellant stated that in 
August 1996, he had had surgery on his right knee.  (T.10).  
According to the appellant, following his surgery, his pain 
had increased and his range of motion had decreased.  (Id.).  
The appellant indicated that he had swelling in his right 
knee on use, and that sitting, standing, and walking 
aggravated his right knee pain.  (T.12).  He noted that he 
used a knee brace for his right knee, and that he did not 
have any instability.  (T.12,13).  

In the appellant's February 1997 hearing, in regards to his 
low back disability, the appellant stated that he had 
developed back pain during service and that following his 
discharge, he continued to experience chronic back pain.  
(T.13,14).  The appellant testified that the pain was in his 
middle to lower back, and that the pain was getting 
progressively worse.  (T.14).  He indicated that he had pain 
four or five days a week and that he had flare-ups "a couple 
days a week."  (T.15).  According to the appellant, at 
present, he was having a bad day which meant that his wife 
had to drive him to the hearing and that he had to stand up 
in the class that he was taking because he was unable to sit.  
(T.15,16).  The appellant reported that the pain radiated 
down to his buttocks, and he denied any numbness.  (T.16).  
He noted that he had been given muscle relaxers and anti-
inflammatory medication for his back.  (T.18).  The appellant 
stated that he was not aware of having any muscle spasms.  
(T.18,19).    

In March 1997, the RO received outpatient treatment records 
from the San Diego VAMC, from August 1996 to January 1997.  
The records show that in October 1996, the appellant was 
diagnosed with a lateral meniscal tear of the left knee.  
According to the records, at that time, the appellant 
underwent a left knee arthroscopy, a left partial 
synovectomy, and a left partial meniscectomy.  The records 
further reflect that in November 1996, the appellant was 
treated after complaining of back pain.  At that time, he 
stated that he had had back spasms since 1995, and that he 
had had a back spasm just last night.  The appellant 
indicated that his back pain increased when he was in an 
upright position, and that it was relieved by leaning 
forward.  The physical examination showed that the appellant 
was in mild discomfort and that he was obese.  The appellant 
had pain with range of motion, especially flexion and 
extension.  Straight leg raising was negative.  The 
impression was of lumbar region paraspinal muscle spasms. 

In April 1997, the appellant underwent a VA examination.  At 
that time, he gave a history of his in-service knee injuries 
and surgery.  The appellant stated that following his 
discharge, he continued to have limited motion and pain in 
his knees.  He indicated that in August 1996, he underwent an 
arthroscopy of his right knee joint and it was discovered 
that he had an anterior cruciate problem and meniscus tears.  
The appellant noted that in October 1996, he underwent an 
arthroscopy of his left knee joint and another tear in the 
medial meniscus was discovered.  In regards to his low back 
disability, the appellant stated that his back pain 
originated in January 1995.  The appellant reported that he 
continued to have low back pain, and that the pain eventually 
worked its way up into the interscapular area of the thoracic 
spine.  The appellant denied any paresthesias, numbness, or 
tingling.  

The physical examination showed that there was no effusion in 
the left knee joint, and the patellar grinding test was 
negative.  The left knee joint appeared to be stable.  
Flexion of the left knee joint was to 90 degrees, and the 
anterior cruciate ligaments seemed stable.  The collateral 
ligaments were stable, and the McMurray's, pivot shift, and 
Lachman signs were all negative in the left knee joint.  The 
range of motion of the left knee joint was from five degrees 
of flexion to 90 degrees of flexion, so the appellant had a 
five degree flexion contracture.  The examining physician 
stated that he could push the left knee joint into full 
extension to zero degrees, but that the appellant complained 
of pain.  According to the examiner, with flexion and full 
extension, the appellant complained of pain in the left knee.  

In regards to the right knee joint range of motion, the range 
of motion was from zero degrees of extension to 130 degrees 
of flexion, with the heel lacking four inches of coming to 
the buttocks.  There was pain with full flexion in the right 
knee joint, but he did have full extension.  The right knee 
joint showed 1+ laxity of the anterior cruciate ligament, but 
the posterior cruciate and the collaterals were intact.  The 
patellar grinding test was negative, and there was no 
effusion.  There was only 1+ crepitus in each knee joint.  

The examiner noted that with regard to the spine, the 
appellant was obviously in pain.  The examiner stated that 
the appellant was sitting up straight in the chair when he 
first came into the room, but that shortly afterward, he 
leaned forward, putting his elbows on his knees and noting 
that he was more comfortable leaning forward in that fashion.  
The appellant complained that any movement that he did with 
his spine gave him pain.  According to the examiner, the 
appellant had minimal or no difficulty in going from sitting 
to standing position, but in going from supine to sitting 
position, he pulled with one hand so that he had 1+ 
difficulty.  As the appellant was taking his trousers and 
shoes off, he was groaning and complaining of pain in his 
back.  

The range of motion of the lumbar spine showed 90 degrees of 
forward flexion, 10 degrees of backward flexion, 20 degrees 
of left and right lateral flexion, and 30 degrees of left and 
right lateral rotation.  The examiner noted that the 
appellant complained bitterly that all of those motions 
produced pain in his back.  The examiner stated that he then 
asked the appellant to walk and he could barely walk across 
the room and was very slow.  When asked to walk on his heels 
and toes, the appellant indicated that he could not do that.  
According to the appellant, if he tried to get on his toes, 
he would experience very severe back pain.  The examiner 
reported that when the appellant held onto the table and 
tried to squat down, he went down just a few inches and then 
complained that his back hurt.  According to the examiner, 
the neurological examination was quite different.  The 
patellar and Achilles reflexes were active and symmetrical, 
and there were no abnormal reflexes.  Sensation was 
completely normal in the two lower extremities and in the 
entire back.  The thoracic, lumbar, and cervical areas had 
normal appreciation of pin prick and light touch.  Straight 
leg raising on the right side and the left side in the 
sitting position was not positive.  The examiner stated that 
in the sitting position, he could extend the appellant's 
knees fully, and he did not complain of back or leg pain on 
either the right or left side.  However, in the supine 
position, straight leg raising on the right and left was 
positive at 80 degrees, and he complained of back pain, but 
not leg pain.  Bent leg raising in the sitting position was 
positive at 60 degrees on both right and left sides and he 
complained of back pain with that.  There was no atrophy.   

Following the physical examination, the appellant was 
diagnosed with the following: (1) back pain muscular 
extending from the lumbar spine up into the thoracic spine 
area; no signs of nerve root irritation, (2) internal 
derangement of the left knee joint, with anterior cruciate 
tear and meniscus tears; appellant had had surgery, with 
trimming of the menisci and reconstruction of the anterior 
cruciate ligament in the left knee joint, and (3) history of 
anterior cruciate instability of the right knee joint, with 
current instability of the right knee joint.  The examiner 
stated that from the standpoint of functional impairment, the 
appellant's back showed limitation of motion with pain on 
motion.  The examiner noted that the appellant complained of 
weakness and fatigue, but there was no incoordination.  
According to the examiner, the functional impairment of the 
left knee joint showed limitation of motion in both flexion 
and extension, and the appellant had pain with those motions.  
The examiner stated that there was weakness and fatigability 
in the left knee joint and the left lower extremity.  There 
was no incoordination.  The examiner revealed that the 
appellant also had functional incapacity in the right knee 
joint.  According to the examiner, the appellant had pain 
with full flexion of the right knee joint, but the degree of 
flexion that he had was probably normal for a man of that 
size, obesity, and shape.  The appellant had 1+ laxity.  The 
appellant's right knee was not grossly unstable, and he did 
not have pain with forced drawer's sign motions.   

Additionally, the examiner stated that following the 
examination, he viewed the appellant walking out of the 
Radiology Department.  The examiner indicated that at that 
time, the appellant walked out of the room with perfect ease 
and ability.  According to the examiner, there was nothing of 
the show of limping and incapacity which he had demonstrated 
when he was walking in and out of the office during the 
examination.  The examiner reported that he had talked to the 
Radiology technician and asked the technician if the 
appellant had been able to get on and off the examining 
table.  According to the examiner, the technician responded 
that the appellant was able to get on and off the table 
without any difficulty and without any grunting or groaning.  

In the appellant's April 1997 VA examination, the appellant 
had x-rays taken of his lumbosacral spine.  The x-rays were 
interpreted as showing the following: (1) no scoliosis and 
loss of normal lordosis, with straightening of the 
thoracolumbar spine, (2) minimal narrowing of the disk space 
at L5-S1 of undetermined significance, and (3) no 
spondylolysis or spondylolisthesis noted; the sacroiliac 
joints, hip joints, and symphysis pubis appeared intact, with 
no other abnormality noted.  

In an April 1997 rating action, the RO determined that the 
appellant was entitled to a temporary 100 percent evaluation 
under Paragraph 30 for convalescence following surgery to the 
left knee, from October 29, 1996 to November 30, 1996.  The 
RO further indicated that from December 1, 1996, the 
appellant's 20 percent disabling rating under Diagnostic Code 
5299-5257 would be reinstated.  

In June 1997, the appellant had a magnetic resonance imaging 
(MRI) taken of his right knee.  At that time, the MRI was 
interpreted as showing the following: (1) re-tear versus 
extension of the tear involving the anterior horn and mid 
body of the lateral meniscus; there was increased signal 
within the posterior horn of the lateral meniscus compatible 
with previous partial meniscectomy, (2) increased signal and 
extension of contrast into the posterior horn of the medial 
meniscus representing a new tear; history of previous partial 
meniscectomy involving the anterior horn of the medial 
meniscus; no abnormal signal identified within the anterior 
horn, (3) partial tear of the ACL, (4) non-specific 
thickening of the distal quadriceps tendon, and (5) mild 
synovitis.  

In November 1997, the RO received outpatient treatment 
records from the San Diego VAMC, from January to November 
1997.  The records show intermittent treatment for the 
appellant's bilateral knee and back disabilities.  The 
records reflect that in April 1997, the appellant was treated 
after complaining of back pain.  At that time, he stated that 
he had gained weight and that with the weight gain, he had 
developed increasing back pain and spasms.  The physical 
examination showed that the appellant was in no apparent 
distress and was obese.  Straight leg raising was negative.  
The assessment was of chronic low back pain.  The records 
further show that on October 8, 1997, the appellant was 
treated after complaining of persistent "instability" 
symptoms.  At that time, he stated that he was unable to play 
sports.  He indicated that he had tried physical therapy and 
braces, but that he had had a poor response.  The physical 
examination showed that in the right knee, there was no 
effusion or swelling.  There was no joint line tenderness and 
McMurray's test was negative.  Lachman's test was positive, 
with a soft end point.  The assessment was of a partial tear 
of the right anterior cruciate ligament (ACL).  The examining 
physician noted that the physical findings were not as 
impressive as the symptoms.  The VAMC records also show that 
on October 23, 1997, the appellant underwent a right anterior 
cruciate ligament reconstruction, with hamstring graft.  At 
that time, it was noted that one of the indications for the 
surgery was the appellant's right knee instability.  
Following the surgery, the appellant was diagnosed with a 
right anterior cruciate ligament tear.  

In a December 1997 rating action, the RO recharacterized the 
ratings for the appellant's service-connected bilateral knee 
disabilities.  At that time, the RO stated that the 
appellant's status post anterior cruciate ligament 
reconstruction and medial meniscus repair of the left knee 
was amended and would receive a 20 percent disabling rating 
under Diagnostic Code 5260, with an assignment of an 
additional 10 percent evaluation under Diagnostic Code 5257 
for instability of the left knee.  The RO also indicated that 
the appellant's residuals of a hyperextension injury, status 
post anterior cruciate ligament reconstruction of the right 
knee was amended and would receive a 10 percent disabling 
rating under Diagnostic Code 5260, with an assignment of an 
additional 10 percent evaluation under Diagnostic Code 5257.  
Additionally, in regards to the appellant's right knee 
instability, the RO determined that the appellant was 
entitled to a temporary 100 percent evaluation under 
Paragraph 30 for convalescence following surgery to the right 
knee, from October 23, 1997 to November 30, 1997.  The RO 
further indicated that from December 1, 1997, the appellant's 
10 percent disabling rating under Diagnostic Code 5257 would 
be reinstated.  

In January 1998, the appellant underwent a VA examination.  
At that time, he gave a history of his bilateral knee 
disabilities and surgeries.  The appellant stated that at 
present, he took ibuprofen for his pain.  He indicated that 
he could not jog and that he felt pain when he went up and 
down stairs.  The appellant noted that he did not have a full 
range of motion of both knees.  The physical examination 
showed that there was no swelling and that there were no 
deformities.  There was no anterior or posterolateral 
instability.  Anterior and posterior drawer signs were 
negative, and there were no valgus or varus motions 
bilaterally.  Flexion and extension was from zero to 45 
degrees and not painful.  There was no decrease of the range 
of motion upon repetitive motions and motions against 
resistance.  There was no incoordination of motion.  The 
diagnosis was of traumatic arthritis of both knees, with 
decrease of the range of motion.  

A VA spine examination was conducted in January 1998.  At 
that time, the appellant gave a history of his low back 
disability.  The appellant stated that at present, he was not 
taking any medication for his intermittent pain in the low 
back, which occurred approximately once a week for no 
apparent reason.  The physical examination showed that there 
was no local tenderness and no muscular spasm in the lower 
back.  There were no postural abnormalities, and there was no 
atrophy of the back.  In regards to range of motion, forward 
flexion was to 100 degrees, backward extension was to 30 
degrees, left and right lateral flexion was to 30 degrees, 
and rotation to the left and right was to 80 degrees.  The 
examining physician stated that the above motions were not 
painful.  There was no decrease of the range of motion upon 
repetitive motions and motions against resistance.  There was 
no incoordination of motion, and straight leg raising test 
was negative bilaterally.  The diagnosis was of a normal 
lumbar spine, and the examiner noted that no disease was 
identified.  

In November 1999, the appellant underwent a VA examination.  
At that time, he gave a history of his bilateral knee 
disabilities.  The appellant stated that at present, he had 
constant difficulties with both of his knees, especially the 
right knee.  He indicated that he had been told that he had a 
possible "torn meniscus" in the right knee and that there 
was a possibility of having further surgery on the knee.  
According to the appellant, he had constant pain in his knees 
and the pain increased with any type of physical activity.  
The appellant reported that when he did a pivoting type of 
motion, the right knee did not feel unstable, but it felt as 
if something was shifting or slipping back and forth inside 
the knee.  He also complained of a popping sensation in the 
knee.  The appellant stated that he took ibuprofen three 
times a day.  

The physical examination of the appellant's knees revealed 
limitation of motion, but there was no indication of any 
significant intraarticular crepitation.  With manipulation of 
the knees, there was no indication of any anterior or 
posterior drawer sign, but he had approximately a 1+ positive 
Lachman sign on the left knee.  Both of the appellant's knees 
extended completely to zero degrees and flexed to 110 degrees 
on the right, 120 degrees on the left.  

In regards to a diagnosis for the appellant's right knee, the 
examiner stated that the condition of his right knee 
suggested that he had attempted anterior cruciate ligament 
reconstruction in the past, but that he currently had, most 
likely, some form of internal derangement with meniscus tear.  
In association with that condition, he did appear to have 
some degree of disability, with functional impairment 
involving any activities requiring him to be on his feet for 
extended periods of time, including prolonged walking and 
certainly not running.  Activities such as jumping, stooping, 
squatting, kneeling, etc. were involved as well.  According 
to the examiner, the appellant was a candidate for further 
surgery on the right knee in the very near future.  The 
appellant's functional impairment was based on intraarticular 
structural changes involving injuries to the anterior 
cruciate ligament and, most likely, the intraarticular 
menisci.  The possibility of some associated intraarticular 
degenerative changes were also to be considered even though 
his x-rays did not show any major changes at the present 
time.  There also appeared to be the factors of pain, 
fatigueability, weakness, and instability related to his 
right knee.  

In regards to a diagnosis for the appellant's left knee, the 
examiner stated that the condition of his left knee was 
related to the previous surgery with anterior cruciate 
ligament reconstruction and, apparently, the partial 
meniscectomy.  According to the examiner, the appellant had 
recently had a mild medial collateral ligament strain, but 
there was no indication of any major collateral ligament 
laxity or instability.  However, he did have definite 
evidence of anteroposterior (positive Lachman sign) 
instability.  The examiner noted that it appeared that the 
appellant had some degree of disability related to the knee, 
with functional impairment regarding activities involving 
prolonged standing, walking, running, jumping, etc.  Pivoting 
type of activities were also limited.  The appellant's 
functional impairment was on the basis of structural (ACL 
reconstruction) changes with residual instability, pain, 
fatigueability, and weakness, but no indication of 
incoordination.  X-rays show status post ACL repair.  





II.  Analysis

Initially, the Board finds that the appellant's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
See Arms v. West, 12 Vet. App. 188, 200 (1999), citing 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  This finding 
is based in part on his assertion that his service-connected 
bilateral knee and back disabilities have increased in 
severity.  Proscelle, 2 Vet. App. at 629.  When the appellant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claims has 
been met.    

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When a reasonable doubt 
arises regarding the degree of disability or any other point, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 3.102 (1999).

As the appellant takes issue with the initial ratings 
assigned following the grant of service connection for a left 
knee disability, a right knee disability, and a low back 
disability, the Board must consider the applicability of a 
higher rating for each disability for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119, 125-127 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) recently considered the question of functional loss 
as it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

In the instant case, the appellant maintains that his current 
ratings are not high enough for the amount of disability that 
his bilateral knee and low back disabilities cause him.  The 
appellant contends that he suffers from chronic bilateral 
knee and low back pain.  He further states that he has does 
not have a full range of motion in his knees.  According to 
the appellant, walking, standing, and sitting all aggravate 
his bilateral knee and low back pain.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   










(CONTINUED ON NEXT PAGE)


A.  (1) Entitlement to an evaluation in 
excess of 20 percent for status post 
anterior cruciate ligament reconstruction 
and medial meniscus repair of the left 
knee, (2) entitlement to an evaluation in 
excess of 10 percent for the residuals of 
a hyperextension injury, status post 
anterior cruciate ligament reconstruction 
of the right knee, (3) entitlement to an 
evaluation in excess of 10 percent for 
instability of the left knee, and (4) 
entitlement to an evaluation in excess of 
10 percent for instability of the right 
knee.   

As previously stated, the appellant is currently receiving a 
20 percent disabling rating under Diagnostic Code 5260 for 
his service-connected status post anterior cruciate ligament 
reconstruction and medial meniscus repair of the left knee.  
The appellant is also receiving a 10 percent disabling rating 
under Diagnostic Code 5260 for the residuals of a 
hyperextension injury, status post anterior cruciate ligament 
reconstruction of the right knee.  In addition, the appellant 
is receiving a 10 percent disabling rating under Diagnostic 
Code 5257 for instability of the left knee, and a 10 percent 
disabling rating under Diagnostic Code 5257 for instability 
of the right knee. 

Under Diagnostic Code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate knee impairment; and a 30 percent 
evaluation requires severe knee impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  

The Board observes that in the appellant's January 1998 VA 
examination, the appellant was diagnosed with traumatic 
arthritis of both knees.  In this regard, the Board notes 
that arthritis is rated on the basis of limitation of motion 
of the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1999).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
evaluation is provided for limitation of flexion of either 
knee to 60 degrees.  A 10 percent evaluation requires that 
flexion be limited to 45 degrees; and a 20 percent evaluation 
requires that flexion be limited to 30 degrees.  In addition, 
a 30 percent evaluation requires that flexion be limited to 
15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  

Pursuant to Diagnostic Code 5261, a noncompensable evaluation 
is provided for limitation of extension of either knee to 
5 degrees.  A 10 percent evaluation requires that limitation 
be limited to 10 degrees; and a 20 percent evaluation 
requires that limitation be limited to 15 degrees.  In 
addition, a 30 percent evaluation requires that limitation be 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).

In the instant case, the Board notes that in the appellant's 
April 1996 and January 1997 VA examinations, there was no 
anterior, posterior, or lateral instability.  In addition, in 
the April 1996 VA examination, the appellant was diagnosed 
with the following: (1) limitation of motion and arthralgia 
of the left knee, status post surgery, and (2) arthralgia of 
the right knee, no disease identified.  In the January 1997 
VA examination, the appellant was diagnosed with 
patellofemoral pain of the right knee, status post surgery.  
The Board further observes that in the appellant's April 1997 
VA examination, the anterior cruciate ligaments seemed 
stable, and the collateral ligaments were stable.  The 
McMurray's, pivot shift, and Lachman signs were all negative 
in the left knee joint.  The right knee joint showed 1+ 
laxity of the anterior cruciate ligament, but the posterior 
cruciate and the collateral were intact.  The diagnoses 
included the following: (2) internal derangement of the left 
knee joint, with anterior cruciate tear and meniscus tears; 
and (3) history of anterior cruciate instability of the right 
knee joint, with current instability of the right knee joint.  
The examiner noted that there was weakness and fatigability 
in the left knee joint and the left lower extremity, but 
there was no incoordination.  The examiner further stated 
that the appellant had 1+ laxity in his right knee, but that 
his right knee was not grossly unstable.  Moreover, in the 
appellant's January 1998 VA examination, there was no 
anterior or posterolateral instability.  There was also no 
incoordination of motion.  The diagnosis was of traumatic 
arthritis of both knees, with decrease of the range of 
motion.  Furthermore, in the appellant's November 1999 VA 
examination, there was no indication of any anterior or 
posterior drawer sign, with manipulation of the knees, but he 
had approximately a 1+ positive Lachman sign on the left 
knee.  Thus, the examining physician noted that although 
there was no indication of any major collateral ligament 
laxity or instability in the left knee, the appellant did 
have definite evidence of anteroposterior (positive Lachman 
sign) instability in the left knee.  

The Board further recognizes that the appellant has undergone 
three post-service knee surgeries.  In August 1996, the 
appellant underwent a right knee arthroscopic partial lateral 
and medial ligament meniscectomy.  Following his surgery, he 
was diagnosed with a right knee medial and lateral meniscus 
tear.  In addition, in October 1996, the appellant was 
diagnosed with a lateral meniscal tear of the left knee.  At 
that time, he underwent a left knee arthroscopy, a left 
partial synovectomy, and a left partial meniscectomy.  
Moreover, in October 1997, the appellant underwent a right 
anterior cruciate ligament reconstruction, with hamstring 
graft.  At that time, it was noted that one of the 
indications for the surgery was the appellant's right knee 
instability.  Following the surgery, he was diagnosed with a 
right anterior cruciate ligament tear.  

The Board notes that the evidence of record shows that the 
appellant has a history of intermittent bilateral knee 
instability.  Thus, the Board observes that the evidence of 
record as a whole does raise the question of whether a 10 
percent (slight impairment of the knee, including lateral 
instability) or a 20 percent (moderate impairment of the 
knee, including lateral instability) evaluation most 
accurately reflects the degree of disablement.  See 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5257.  Accordingly, 
resolving that doubt in the appellant's favor, the Board 
finds that the assignment of a 20 percent disability rating 
for the appellant's service- connected left knee instability 
is warranted, and that a 20 percent disability rating for his 
service-connected right knee instability is also warranted.  
When consideration is given to the objective findings, 
including the objective evidence of anteroposterior (positive 
Lachman sign) instability of the left knee and 1+ laxity of 
the anterior cruciate ligament of the right knee, and the 
appellant's three post-service surgeries, and with 
consideration of 38 C.F.R. § 4.7, it is the opinion of the 
Board that a 20 percent rating more adequately approximates 
the current level of impairment attributable to the service-
connected left knee instability, and that a 20 percent rating 
more adequately approximates the current level of impairment 
attributable to the service-connected right knee instability.  
At the very least, the evidence for and against evaluations 
in excess of 10 percent for the appellant's bilateral knee 
instability is in equipoise, and as such, all reasonable 
doubt is resolved in favor of the appellant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

In arriving at this decision, the Board has considered the 
possibility of still-higher schedular evaluations.  However, 
the preponderance of the evidence is clearly weighted against 
higher ratings.  As previously stated, the next higher rating 
requires severe impairment of the knee, including recurrent 
subluxation or lateral instability, under Diagnostic Code 
5257.  In light of the above, the Board finds no reasonable 
basis to grant the appellant ratings in excess of 20 percent 
for either his left knee instability or his right knee 
instability.   

In regards to range of motion and the appellant's service-
connected status post anterior cruciate ligament 
reconstruction and medial meniscus repair of the left knee 
and his service-connected residual of a hyperextension 
injury, status post anterior cruciate ligament reconstruction 
of the right knee, the Board notes that in the appellant's 
April 1996 VA examination, regarding the range of motion of 
the right knee, flexion and extension were both from zero to 
120 degrees, and not painful.  In regards to range of motion 
of the left knee, flexion and extension were both from zero 
to 90 degrees, with pain from 80 to 90 degrees.  In addition, 
the appellant's January 1997 VA examination showed that in 
regards to range of motion of the right knee, flexion and 
extension were from zero to 80 degrees, with pain from 60 to 
80 degrees.  

In the appellant's April 1997 VA examination, the range of 
motion of the left knee joint was from five degrees of 
flexion to 90 degrees of flexion, so the appellant had a five 
degree flexion contracture.  The examining physician stated 
that he could push the left knee joint into full extension to 
zero degrees, but that the appellant complained of pain.  
According to the examiner, with flexion and full extension, 
the appellant complained of pain in the left knee.  In 
regards to the right knee joint range of motion, the range of 
motion was from zero degrees of extension to 130 degrees of 
flexion, with the heel lacking four inches of coming to the 
buttocks.  There was pain with full flexion in the right knee 
joint, but he did have full extension.  The examiner noted 
that the functional impairment of the left knee joint showed 
limitation of motion in both flexion and extension, and that 
the appellant had pain with those motions.  The examiner also 
stated that there was weakness and fatigability in the left 
knee join and the left lower extremity.  According to the 
examiner, the appellant also had functional incapacity in the 
right knee joint.  The examiner stated that the appellant had 
pain with full flexion of the right knee joint, but that the 
degree of flexion that he had was probably normal for a man 
of that size, obesity, and shape.  

The Board notes that in the appellant's January 1998 VA 
examination, flexion and extension was from zero to 45 
degrees and not painful.  In addition, in the appellant's 
November 1999 VA examination, both of the appellant's knees 
extended completely to zero degrees and flexed to 110 degrees 
on the right, and to 120 degrees on the left.  

In light of the above, the Board observes that neither 
limitation of extension nor flexion of either the left knee 
or the right knee is to a degree to warrant a compensable 
evaluation under Diagnostic Code 5250 or 5261.  The Board 
notes that the one exception is in the appellant's January 
1998 VA examination, at which time the appellant's flexion 
and extension was from zero to 45 degrees, thereby warranting 
10 percent evaluations for each knee.  However, the Board 
notes that the appellant's complaints, to include chronic 
bilateral knee pain and pain on motion, have been objectively 
indicated in most of the above VA examinations.  Thus, 
resolving all reasonable doubt in the appellant's favor, it 
is the Board's determination that there is a basis for the 
assignment of the 20 percent disabling rating for the 
appellant's service-connected status post anterior cruciate 
ligament reconstruction and medial meniscus repair of the 
left knee, and that there is also a basis for the assignment 
of the 10 percent disabling rating for the appellant's 
service-connected residuals of a hyperextension injury, 
status post anterior cruciate ligament reconstruction of the 
right knee.  See Deluca, 8 Vet. App. at 202, 205-6; 38 C.F.R. 
§§ 4.25(b), 4.40, 4.45, 4.59; see also Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).  However, the Board observes that 
since limitation of flexion and extension of the left knee is 
not to a degree to warrant a 30 percent evaluation under 
Diagnostic Code 5260 or 5261, it is the Board's conclusion 
that the appellant does not meet the criteria for an 
evaluation in excess of 20 percent for status post anterior 
cruciate ligament reconstruction and medial meniscus repair 
of the left knee.  Moreover, the Board further notes that 
since limitation of flexion and extension of the right knee 
is not to a degree to warrant a 20 percent evaluation under 
Diagnostic Code 5260 or 5261, it is the Board's conclusion 
that the appellant does not meet the criteria for an 
evaluation in excess of 10 percent for the residuals of a 
hyperextension injury, status post anterior cruciate ligament 
reconstruction of the right knee.  


B.  Entitlement to an evaluation in 
excess of 10 percent for a low back 
strain.  

As previously stated, the appellant is currently receiving a 
10 percent disabling rating under Diagnostic Code 5292 for 
his service-connected low back strain.  Under Diagnostic Code 
5292, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine.  Moderate 
limitation of motion warrants a 20 percent evaluation, and a 
40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  

The appellant's service-connected low back disability may 
also be rated under Diagnostic Code 5295.  Diagnostic Code 
5295 provides for the evaluation of lumbosacral strain.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent evaluation requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint spaces.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

In the instant case, the Board notes that in the appellant's 
April 1996 VA examination, in regards to range of motion of 
the thoracolumbar spine, forward flexion was to 90 degrees, 
with pain from 60 to 90 degrees.  Backward extension was to 
20 degrees, and was painful at the end of the range of 
motion.  Left and right lateral flexion was to 30 degrees and 
was painful at the end of the range of motion.  Rotation to 
the left and to the right was to 60 degrees and was painful 
at the end of the range of motion.  However, straight leg 
raising test was negative, bilaterally.  The diagnosis was of 
recurrent low back strain.  In addition, outpatient treatment 
records from the San Diego VAMC show that in November 1996, 
the appellant was treated after complaining of back pain and 
muscle spasms.  The physical examination showed that the 
appellant had pain with range of motion, but straight leg 
raising was negative.  The impression was of lumbar region 
paraspinal muscle spasms.  

The Board further notes that in the appellant's April 1997 VA 
examination, the range of motion of the lumbar spine showed 
90 degrees of forward flexion, 10 degrees of backward 
flexion, 20 degrees of left and right lateral flexion, and 30 
degrees of left and right lateral rotation.  The examiner 
noted that the appellant complained bitterly that all of 
those motions produced pain in his back.  However, the 
examiner also noted that the neurological examination was 
quite different.  According to the examiner, the patellar and 
Achilles reflexes were active and symmetrical, and there were 
no abnormal reflexes.  The diagnosis was of back pain 
muscular extending from the lumbar spine up into the thoracic 
spine area, with no signs of nerve root irritation.  The 
examiner noted that from the standpoint of functional 
impairment, the appellant's back showed limitation of motion, 
with pain on motion.  The examiner further stated that the 
appellant complained of weakness and fatigue, but that there 
was no incoordination.  Moreover, in the appellant's most 
recent VA examination, in January 1998, the physical 
examination showed that there was no local tenderness and no 
muscular spasm in the lower back.  In regards to range of 
motion, forward flexion was to 100 degrees, backward 
extension was to 30 degrees, left and right lateral flexion 
was to 30 degrees, and rotation to the left and right was to 
80 degrees.  The examining physician stated that the above 
motions were not painful.  Straight leg raising test was 
negative bilaterally.  The diagnosis was of a normal lumbar 
spine, and the examiner noted that no disease was identified.  

The Board observes that as set forth above, in order to be 
entitled to a higher rating under Diagnostic Code 5292, the 
medical evidence must show moderate limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The Board notes that with the exception of the 
appellant's most recent VA examination in January 1998, at 
which time the appellant was diagnosed with a normal lumbar 
spine, the evidence of record shows that the appellant's back 
has limitation of motion, with pain on motion.  Thus, the 
appellant's complaints of pain are acknowledged.  However, in 
light of the above medical evidence, more than slight 
limitation of motion has not been found.  The Board observes 
that the appellant's low back disability, while certainly 
productive of some impairment, does not at this time satisfy 
the criteria for moderate impairment.  Consequently, the 
Board concludes that an evaluation in excess of 10 percent 
under Diagnostic Code 5292 is not warranted.  

The Board further notes that although in November 1996, the 
appellant was diagnosed with lumbar region paraspinal muscle 
spasms, at that time, it was also noted that straight leg 
raising was negative.  In addition, in the appellant's 
January 1998 VA examination, the examiner noted that there 
was no muscular spasm in the lower back.  Thus, the Board 
observes that the evidence of record is negative for a 
diagnosis of a lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  Accordingly, in light of the 
above, it is the Board's determination that the appellant's 
symptomatology does not warrant a higher rating under 
Diagnostic Code 5295.  Therefore, the Board concludes that an 
evaluation in excess of 10 percent for the appellant's 
service-connected low back strain is not warranted.  

The Board notes that in regards to the appellant's claims for 
an evaluation in excess of 20 percent for status post 
anterior cruciate ligament reconstruction and medial meniscus 
repair of the left knee, an evaluation in excess of 10 
percent for the residuals of a hyperextension injury, status 
post anterior cruciate ligament reconstruction of the right 
knee, and an evaluation in excess of 10 percent for a low 
back strain, the Board has considered all pertinent sections 
of 38 C.F.R. § Parts 3 and 4 as required by the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that the preponderance of the evidence is against the 
above claims. 


C.  Extraschedular Rating

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board notes that in the 
appellant's February 1997 hearing, the appellant testified 
that following his discharge, he worked as an assistant 
manager at an Oil Changer.  (T.6).  The appellant stated that 
his duties included talking to customers and that because of 
his knee disabilities, he had trouble squatting down to "get 
into eye level" with the customers.  (Id.).  He indicated 
that he also had problems giving orders to his crew "in the 
pit."  (Id.).  The appellant noted that he was eventually 
terminated.  (Id.).  It was the appellant's opinion that he 
was fired because his service-connected knee disabilities 
prevented him from adequately performing his job.  (Id.).  
According to the appellant, at present, he was attending 
Southwestern College.  (T.7).  In addition, the Board further 
notes that in the appellant's April 1997 VA examination, the 
appellant noted that he was a mechanic during service until 
he was injured and given a medical discharge.  The appellant 
stated that at present, he was attending Southwestern College 
and was taking basic subjects.  Moreover, in the appellant's 
November 1999 VA examination, the appellant stated that he 
was attending school at San Diego State University, and that 
he was studying kinesiology.  The appellant indicated that he 
was interested in future schooling in physical therapy.  

The Board notes that clearly, due to the nature of the 
appellant's service-connected knee and low back disabilities, 
interference with the appellant's employment is foreseeable.  
However, although the Board recognizes that the appellant has 
had three post-service knee surgeries, the record still does 
not reflect frequent periods of hospitalization because of 
the service-connected disabilities in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the appellant outside of the norm, or which present an 
exceptional case where his currently assigned ratings are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disabilities at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).



ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post anterior cruciate ligament reconstruction and 
medial meniscus repair of the left knee is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a hyperextension injury, status post anterior 
cruciate ligament reconstruction of the right knee, is 
denied.

An increased rating of 20 percent for instability of the left 
knee is granted, subject to the criteria applicable tot he 
payment of monetary benefits.

An increased rating of 20 percent for instability of the 
right knee is granted, subject to the criteria applicable tot 
he payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for a 
low back strain is denied.  







		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

